DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to Application 16/307975 filed on December 7, 2018 in which Claims 1-15, 19, 20 and 23 are presented for examination.

Status of Claims
No claim amendments have been made.  Claims are 1-15, 19, 20 and 23 are pending, of which claims are rejected under 103.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 6, 9-11, 14, 19 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glad (US Patent Application 2004/0139123) in view of Radulescu (US Patent Application 2010/0107008).

Claim 1, Glad teaches an apparatus, comprising: a receiver unit configured for receiving frames at a redundant port for connecting a node to a communications network (View Glad ¶ 2, 3; receiver, LAN 1/LAN 2); a memory having groups of data structures (View Glad ¶ 1, 3; storing means), a processing unit operatively connected to the receiver unit and the memory, wherein, the processing unit, the receiver unit and the memory are configured with a computer program for causing the processing unit to (View Glad ¶ 32; CPU): derive, from a frame received by the receiver unit, a communications layer address of the transmitter node of the frame and information for identifying a portion of consecutive frames in a sequence of frames the received frame belongs to (View Glad ¶ 5, 11, 15, 33; address);  generate, on the basis of the derive communications layer address and the information for identifying a portion of consecutive frames in a sequence of frames, at least one address for accessing a group of data structures in the groups of data structures (View Glad ¶ 5, 11, 15, 33; address);  determine, on the basis of the derived communications layer address, an available data structure for storing reception information for frames from the transmitter node in the group of data structures accessible by the generated address for accessing a group of data structures in the groups of data structures (View Glad ¶ 7, 34; hash table);  derive, from the received frame, information for identifying the received frame within the portion of consecutive frames in a sequence of frames (View Glad ¶ 15; data frame ID);  read, on the basis of the derived information for identifying the received frame within the portion of consecutive frames in a sequence of frames, the reception information for the received frame in the data structure (View Glad ¶ 54; read data frame ID);  and determine whether the received frame is a duplicate frame on the basis of the read reception information (View Glad ¶ 1, 13, 14; detect duplicate frame). 

Glad does not explicitly teach wherein a data structure includes reception information for a portion of consecutive frames in a sequence of frames transmitted by a specific transmitter node, the reception information indicating whether a frame belonging to the portion of consecutive frames has been received or not.

However, Radulescu teaches wherein a data structure includes reception information for a portion of consecutive frames in a sequence of frames transmitted by a specific transmitter node (View Radulescu ¶ 5; frame assigned sequence numbers), the reception information indicating whether a frame belonging to the portion of consecutive frames has been received or not (View Radulescu ¶ 5; acknowledgement).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Glad with wherein a data structure includes reception information for a portion of consecutive frames in a sequence of frames transmitted by a specific transmitter node, the reception information indicating whether a frame belonging to the (View Radulescu ¶ 5).  Such modification would have allowed the consecutive frames to be received.


Claim 19 is the method corresponding to the apparatus of Claim 1 and is therefore rejected under the same reasons set forth in the rejection of Claim 1.

Claim 23 is the medium corresponding to the apparatus of Claim 1 and is therefore rejected under the same reasons set forth in the rejection of Claim 1.

 
Claim 2, most of the limitations of this claim has been noted in the rejection of Claim 1.  Glad further teaches the processing unit is configured to drop the received frame, when the received frame is a duplicate frame (View Glad ¶ 4, 9; discard duplicate frame). 
 
Claim 3, most of the limitations of this claim has been noted in the rejection of Claim 1.  Glad further teaches a transmitter unit configured for transmitting frames at an output port, whereby a received frame will be relayed by the transmitter unit and the reception information is set to indicate that the frame has been received, when the stored reception information indicates that the received frame is not a duplicate frame (View Glad ¶ 2, 3; sender). 
 

Claim 5, most of the limitations of this claim has been noted in the rejection of Claim 1.  Glad further teaches the available data structure for storing reception information for the transmitter node is at least one of empty, stores reception information for the transmitter node or includes aged reception information (View Glad ¶ 8; index empty). 
 
Claim 6, most of the limitations of this claim has been noted in the rejection of Claim 1.  Glad further teaches the processing unit is configured to check the group of data structures is checked for reception information for frames from the transmitter node and if no reception information is found, the reception information of the transmitter node will be stored to an available data structure that is an empty data structure or a data structure having aged reception information, and if a data structure for storing reception information for frames from the transmitter node is found, the reception information will be stored to the found data structure if the received frame is not a duplicate frame (View Glad ¶ 8, 9; key information). 
 
Claim 9, most of the limitations of this claim has been noted in the rejection of Claim 1.  Glad further teaches the processing unit is configured to generate address information by a hash function over the transmitter node communications layer address (View Glad ¶ 7, 34; hash table) and information indicating a portion of consecutive frames in a sequence of frames transmitted by the transmitter node, or over a Virtual Local Area Network VLAN identifier (View Glad ¶ 10, 53; VLAN). 
 
(View Glad ¶ 39, 42; MAC address). 
 
Claim 11, most of the limitations of this claim has been noted in the rejection of Claim 1.  Glad further teaches the information for identifying a portion of consecutive frames in a sequence of frames includes a group of sequence numbers (View Glad ¶ 34; frame check sequence (FCS)). 
 

Claim 14, most of the limitations of this claim has been noted in the rejection of Claim 1.  Glad further teaches a group of data structures comprises: 2, 3, 4 or more data structures, and each data structure is configured for storing reception information for a portion of the frames identified by sequence numbers (View Glad ¶ 39; hash table). 
 
Claim 15, most of the limitations of this claim has been noted in the rejection of Claim 1.  Glad further teaches a node provides redundant communications by connecting to a communications network on a communications layer with a plurality of redundant ports (View Glad ¶ 2, 20; redundant LAN architecture). 

Claim(s) 4, 7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glad (US Patent Application 2004/0139123) in view of Radulescu (US Patent Application 2010/0107008) and in further view of Kazui (US Patent Application 2012/0278664).

Claim 4, most of the limitations of this claim has been noted in the rejection of Claim 1.  
Glad further teaches generate, on the basis of the derived communications layer address and the information for identifying a portion of consecutive frames in a sequence of frames the received frame belongs to, a plurality of addresses for accessing different groups of data structures in the groups of data structures (View Glad ¶ 5, 11, 15, 33; address). 

Glad and Radulescu do not explicitly teach the data structures in each group of data structures have a priority, and the processing unit, the receiver unit and the memory are configured to: and select the data structure having the highest priority among the available data structures in the groups of data structures addressed by the generated addresses for storing reception information for the transmitter node.

However, Kazui teaches the data structures in each group of data structures have a priority, and the processing unit, the receiver unit and the memory are configured to (View Kazui ¶ 56; priority queue): and select the data structure having the highest priority among the available data structures in the groups of data structures addressed (View Kazui ¶ 56; priority queue). 

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the data structures in each group of data structures have a priority, and the processing unit, the receiver unit and the memory are configured to: and select the data structure having the highest priority among the available data structures in the groups of data structures addressed by the generated addresses for storing reception information for the transmitter node since it is known in the art that a priority queue can be used (View Kazui ¶ 56).  Such modification would have allowed the reception information to be prioritized.

Claim 20 is the method corresponding to the apparatus of Claim 4 and is therefore rejected under the same reasons set forth in the rejection of Claim 4.

Claim 7, most of the limitations of this claim has been noted in the rejection of Claim 1.  Glad and Radulescu do not explicitly teach the reception information is stored to a data structure having the highest priority among the available data structures.

However, Kazui teaches the reception information is stored to a data structure having the highest priority among the available data structures (View Kazui ¶ 56; priority queue). 

(View Kazui ¶ 56).  Such modification would have allowed the reception information stored using the highest priority.


Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glad (US Patent Application 2004/0139123) in view of Radulescu (US Patent Application 2010/0107008) in further view of Butler (US Patent Application 2014/0136901).

Claim 8, most of the limitations of this claim has been noted in the rejection of Claim 1.  Glad and Radulescu do not explicitly teach the data structure comprises: an aging indicator for determining availability of the data structure.

However, Butler teaches the data structure comprises: an aging indicator for determining availability of the data structure (View Butler ¶ 36; age of resource). 

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the data structure comprises: an aging indicator for determining availability of the data structure since it is known in the art that (View Butler ¶ 36).  Such modification would have allowed availability of a data structure can be determined.

Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glad (US Patent Application 2004/0139123) in view of Radulescu (US Patent Application 2010/0107008) in further view of Takeda (US Patent Application 2007/0028140).

Claim 12, most of the limitations of this claim has been noted in the rejection of Claim 1.  Glad and Radulescu do not explicitly teach the information for identifying a portion of consecutive frames in a sequence of frames includes one or more most significant bits MSBs in a sequence number bit vector.

However, Takeda teaches the information for identifying a portion of consecutive frames in a sequence of frames includes one or more most significant bits MSBs in a sequence number bit vector (View Takeda ¶ 24; MSB). 

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the information for identifying a portion of consecutive frames in a sequence of frames includes one or more most significant bits MSBs in a sequence number bit vector since it is known in the art that the most significant bit can be detected (View Takeda ¶ 24).  Such modification would have allowed a sequence of the data frames to be determined using a most significant bit.

Claim 13, most of the limitations of this claim has been noted in the rejection of Claim 1.  Glad and Radulescu do not explicitly teach the information for identifying the received frame within the portion of consecutive frames in a sequence of frames includes least significant bits LSBs of sequence number in a sequence number bit vector.

However, Takeda teaches the information for identifying the received frame within the portion of consecutive frames in a sequence of frames includes least significant bits LSBs of sequence number in a sequence number bit vector (View Takeda ¶ 24; LSB). 

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the information for identifying the received frame within the portion of consecutive frames in a sequence of frames includes least significant bits LSBs of sequence number in a sequence number bit vector since it is known in the art that the least significant bit can be detected (View Takeda ¶ 24).  Such modification would have allowed a sequence of the data frames to be determined using the least significant bit.

Response to Arguments
Applicant's arguments filed June 18, 2021 have been fully considered but they are not persuasive.
On pages 12-13, Applicant argues that Radulescu does not teach “a data structure includes reception information for a portion of consecutive frames in a 
Examiner respectfully disagrees with Applicant because Radulescu teaches producing a data frame, including a sequence number and user data, in the Abstract.  Once a particular data frame was successfully received by the receiver, the particular data frame is acknowledged to the transmitter, in Paragraph 5.  The receiver can also transmit a negative acknowledgement message, Paragraph 11. Therefore, the acknowledgement message (data structure) includes reception information on whether the frames have been received or not.  


Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Layne et al. (U.S. Patent Application 2016/0154708); teaches storing acknowledgement messages, in Paragraph 31.
Koning et al. (US Patent Application 2011/0191627); teaches storing acknowledgements of work packets, in Paragraphs 17 and 21.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SARAI E BUTLER/Primary Examiner, Art Unit 2114